DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

  KENNETH CANNATO a/k/a KENNETH CANNATO JR., and DIANA
                       CANNATO,
                       Appellants,

                                      v.

   HSBC BANK USA, NATIONAL ASSOCIATION AS TRUSTEE FOR
  WELLS FARGO ASSET SECURITIES CORPORATION, MORTGAGE
       PASS-THROUGH CERTIFICATES, SERIES, 2007-1,
                         Appellee.

                              No. 4D13-3007

                             [October 8, 2014]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 062009CA007369
(11).

  Bruce K. Herman of The Herman Law Group, P.A., Fort Lauderdale, for
appellants.

  MaryEllen M. Farrell and Dean A. Morande of Carlton Fields Jorden
Burt, P.A., West Palm Beach, for appellee.

                          ON CONFESSION OF ERROR

PER CURIAM.

   Kenneth and Diana Cannato appeal from a final summary judgment of
foreclosure. The Cannatos argue that there remains a genuine issue of
material fact as to whether HSBC Bank had standing at the time it filed
the foreclosure complaint. HSBC Bank concedes this argument has merit.
We agree with the parties that there is still a genuine issue of material fact
as to this issue. Accordingly, we reverse the entry of final summary
judgment and remand for further proceedings.

   Reversed and Remanded.

DAMOORGIAN, C.J., STEVENSON and KLINGENSMITH, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2